Exhibit 10.1

 

SIXTH amendment to AMENDED AND
RESTATED credit AGREEMENT AND WAIVER

 

This Sixth Amendment to Amended and Restated Credit Agreement and Waiver dated
as of January 12, 2017 (this “Amendment”), is made by and among American
AgCredit, PCA, in its capacity as agent under the Credit Agreement referred to
below (in such capacity, “Agent”), the “Lenders” under and as defined in such
Credit Agreement, Royal Hawaiian Orchards, L.P., a Delaware limited partnership
(“RHO”), Royal Hawaiian Services, LLC, a Hawaii limited liability company
(“RHS”), and Royal Hawaiian Macadamia Nut, Inc., a Hawaii corporation (“RHMN”
and, together with RHO and RHS, collectively “Borrowers” and each, a “Borrower”
and, together with any other “Credit Party” under and as defined in the Credit
Agreement, the “Credit Parties”), and RHO, as Borrower Representative, with
reference to the following:

 

RECITALS

 

A.     Agent, Lenders, and the Credit Parties are parties to that certain
Amended and Restated Credit Agreement, dated as of March 27, 2015, as amended by
a First Amendment to Amended and Restated Credit Agreement dated as of June 15,
2015, a Second Amendment to Amended and Restated Credit Agreement dated as of
June 29, 2015, a Third Amendment to Amended and Restated Credit Agreement dated
as of September 22, 2015, a Fourth Amendment to Amended and Restated Credit
Agreement and Waiver dated as of March 11, 2016, and a Fifth Amendment to
Amended and Restated Credit Agreement and Consent dated as of June 30, 2016 (as
it may be further amended, restated, modified or supplemented from time to time,
the “Credit Agreement”).

 

B.     The Credit Parties have requested that Agent and Lenders agree to amend
the terms of the Credit Agreement and to waive the occurrence of one or more
Events of Default, and Agent and Lenders are willing to do so on the terms and
conditions set forth in this Amendment.

 

In consideration of the foregoing, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 

ARTICLE I
ACKNOWLEDGMENTS, AGREEMENTS, and waiver

 

Section 1.1     Affirmation of Recitals; Defined Terms. Each Credit Party
acknowledges and confirms that each of the recitals set forth above is true and
correct. Capitalized terms used in this Amendment without being defined shall
have the meaning given to those terms in the Credit Agreement (including any new
or modified terms arising out of this Amendment).

 

Section 1.2     Outstanding Indebtedness. Each Credit Party acknowledges and
confirms that all amounts owed by the Credit Parties to Agent and Lenders under
the Loan Documents are duly and validly owing and that such amounts are not
subject to any defense, counterclaim, recoupment or offset of any kind.

 

 

[6th Amendment -- Royal Hawaiian]

 
1

--------------------------------------------------------------------------------

 

 

Section 1.3     Amendment Fee. In consideration of Agent and Lenders entering
into this Amendment, Borrowers shall pay to Agent and Lenders an amendment fee
(the “Amendment Fee”) of Seven Thousand Eighty-Seven and 50/100 Dollars
($7,087.50). The Amendment Fee shall be allocated among Agent and Lenders as
determined by Agent and Lenders in their sole discretion. The Amendment Fee
shall be due and payable upon and as a condition to the effectiveness of this
Amendment. The Amendment Fee shall be considered fully earned upon receipt and
no portion thereof shall be refundable to Borrowers under any circumstances.

 

Section 1.4     Existing Events of Default. Each Credit Party acknowledges that
Borrowers have failed to comply with the provisions of the Credit Agreement as
set forth under the heading “Existing Events of Default” on Exhibit A hereto
(collectively, the “Existing Events of Default”).

 

Section 1.5     Continuing Defaults. With respect to each Existing Event of
Default, each Credit Party acknowledges that (a) such Existing Event of Default
is continuing and has not been waived by virtue of any previous actions (or
failure to act) by Agent or Lenders through any course of conduct or course of
dealing or otherwise and (b) as a result of the existence of each such Existing
Event of Default, Agent and Lenders have the right to, among other things,
(i) immediately terminate the Commitments, (ii) declare the Loans (with accrued
interest thereon) and all other Obligations to be immediately due and payable,
and (iii) exercise any and all other rights and remedies available to Agent and
Lenders under the Credit Agreement and the Loan Documents.

 

Section 1.6     Waiver of Existing Events of Default. Agent and Lenders hereby
agree to waive each of the Existing Events of Default. This is a one-time waiver
only. Should any Events of Default exist in the future that are similar in kind
or character to the Existing Events of Default, such Events of Default are not
waived by Agent or Lenders and Agent and Lenders reserve all of their rights and
remedies with respect to such future Events of Default.

 

Section 1.7     Waiver Only Extends to Existing Events of Default. Agent and
Lenders have not waived and are not waiving any Defaults or Events of Default
other than the Existing Events of Default, regardless of whether Agent and
Lenders are aware of the existence or occurrence of such other Defaults or
Events of Default.

 

ARTICLE II
AMENDMENTS TO CREDIT AGREEMENT

 

Section 2.1     Amendment of Definition of 2015 Bridge Loan Maturity Date. The
definition of “2015 Bridge Loan Maturity Date” in Section 1.01 is hereby amended
to delete “January 15, 2017” and replace it with “July 15, 2017”.

 

Section 2.2     Amendment of Definition of Revolving Loan Termination Date. The
definition of “Revolving Loan Termination Date” in Section 1.01 is hereby
amended to delete “March 27, 2017” and replace it with “July 15, 2017”.

 

 

[6th Amendment – Royal Hawaiian]

 
2

--------------------------------------------------------------------------------

 

 

Section 2.3     Amendment of Section 2.11(c). The first sentence of
Section 2.11(c) is hereby amended to read as follows:

 

The 2015 Bridge Loan shall bear interest at a rate per annum equal to the LIBOR
plus 3.00% or the Base Rate plus 1.00%, as selected by Borrower Representative
in its Notice of Borrowing or Notice of Conversion/Continuation (subject to
Borrowers’ right to convert to other Types of Loans under Section 2.06);
provided that such amounts shall increase to the LIBOR plus 3.25% and the Base
Rate plus 1.25% on April 15, 2017.

 

Section 2.4     Amendment of Section 8.15(a). Section 8.15(a) is hereby amended
to read as follows:

 

(a)    Consolidated EBITDA. Borrowers shall not permit Consolidated EBITDA for
the four-quarter period ending on March 31, 2017 and for the four-quarter period
ending on the last day of each fiscal quarter thereafter to be less than
$2,500,000.

 

 

ARTICLE III
CONDITIONS TO EFFECTIVENESS

 

Section 3.1     Conditions Precedent. The effectiveness of this Amendment is
subject to the satisfaction of the following conditions:

 

(a)     receipt by Agent of duly executed counterparts of this Amendment from
each Credit Party and all Lenders;

 

(b)     receipt by Agent of the Amendment Fee;

 

(c)     satisfaction of all conditions precedent set forth in any closing
checklist delivered by Agent to Borrowers; and

 

(d)     if required by Agent, Borrowers shall have paid all reasonable and
documented out-of-pocket costs and expenses of Agent and Lenders in connection
with this Amendment, the Loan Documents and the transactions contemplated hereby
including an estimate of such costs anticipated in connection with closing (it
being understood that if Agent elects not to require payment prior to closing,
Borrowers shall promptly pay such amounts upon being billed therefor by Agent).

 

 

[6th Amendment – Royal Hawaiian]

 
3

--------------------------------------------------------------------------------

 

 

ARTICLE IV
MISCELLANEOUS

 

Section 4.1     Representations and Warranties. Each Credit Party hereby
represents and warrants to Agent and Lenders that, as of the date hereof, (a)
each Credit Party has the legal power and authority to execute and deliver this
Amendment; (b) the officers of each Credit Party executing this Amendment have
been duly authorized to execute and deliver the same and bind each Credit Party
with respect to the provisions hereof; (c) the execution and delivery hereof by
each Credit Party and the performance and observance by each Credit Party of the
provisions hereof do not violate or conflict with any organizational document of
any Person party hereto or any law applicable to any Credit Party or result in a
breach of any provision of or constitute a default under any other agreement,
instrument or document binding upon or enforceable against any Credit Party;
(d)  no Default or Event of Default exists under the Credit Agreement other than
any Events of Default being waived by this Amendment, nor will any occur
immediately after the execution and delivery of this Amendment or by the
performance or observance of any provision hereof; (e) no Credit Party is aware
of any claim or offset against, or defense or counterclaim to, any of their
obligations or liabilities under the Credit Agreement or any other Loan
Document; (f) this Amendment and each document executed by any Credit Party in
connection herewith constitute the valid and binding obligations of the
applicable Credit Party, enforceable against such Credit Party in accordance
with their terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability; and (g)
each of the representations and warranties made by such Credit Party in the
Credit Agreement and in the other Loan Documents is true and correct in all
material respects on and as of such date to the same extent as though made on
and as of such date, except to the extent that any thereof expressly relate to
an earlier date, in which case, such representations and warranties were true
and correct in all material respects on and as of such earlier date.

 

Section 4.2     Release. Each Credit Party hereby releases, remises, acquits and
forever discharges Agent and each of Lenders and their respective employees,
agents, representatives, consultants, attorneys, fiduciaries, officers,
directors, partners, predecessors, successors and assigns, subsidiary
corporations, parent corporations, and related corporate divisions
(collectively, the “Released Parties”), from any and all actions and causes of
action, judgments, executions, suits, debts, claims, demands, liabilities,
obligations, damages and expenses of any and every character, known or unknown,
direct and/or indirect, at law or in equity, of whatsoever kind or nature, for
or because of any matter or things done, omitted or suffered to be done by any
of the Released Parties prior to and including the effectiveness of this
Amendment, and in any way directly or indirectly arising out of or in any way
connected to the Credit Agreement or the Loan Documents (collectively, the
“Released Matters”). Each Credit Party acknowledges that the agreements in this
paragraph are intended to be in full satisfaction of all or any alleged injuries
or damages arising in connection with the Released Matters.

 

Each Credit Party hereby waives the provisions of any statute or doctrine to the
effect that a general release does not extend to claims which the creditor does
not know or suspect to exist in his favor at the time of executing the release,
which if known by him must have materially affected his settlement with the
debtor. Without limiting the generality of the foregoing, each Credit Party
hereby waives the provisions of any statute that prevents a general release from
extending to claims unknown by the releasing party, including Section 1542 of
the California Civil Code which provides:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 

 

[6th Amendment – Royal Hawaiian]

 
4

--------------------------------------------------------------------------------

 

 

Each Credit Party acknowledges and understands the rights and benefits conferred
by such a statute or doctrine and the risks associated with waiver thereof, and
after receiving advice of counsel, hereby consciously and voluntarily waives,
relinquishes and releases any and all rights and benefits available thereunder,
insofar as they apply, or may be construed to apply, to each release set forth
herein or contemplated hereby. In so doing, each Credit Party expressly
acknowledges and understands that it may hereafter discover facts in addition to
or different from those that it now believes to be true with respect to the
subject matter of the disputes, claims and other matters released herein, but
expressly agrees that it has taken these facts and possibilities into account in
electing to make and to enter into this release, and that the releases given
herein shall be and remain in effect as full and complete releases
notwithstanding the discovery or existence of any such additional or different
facts or possibilities.

 

This release may be pleaded as a full and complete defense and/or as a
cross-complaint or counterclaim against any action, suit, or other proceeding
that may be instituted, prosecuted or attempted in breach of this release. Each
Credit Party acknowledges that the release contained herein constitutes a
material inducement to Agent and each of the Lenders to enter into this
Amendment and that Agent and those Lenders would not have done so but for
Agent’s and each Lender’s expectation that such release is valid and enforceable
in all events.

 

Section 4.3     Covenant Not to Sue. Each Credit Party, on behalf of itself and
its successors, assigns, and other legal representatives, hereby absolutely,
unconditionally and irrevocably, covenants and agrees with and in favor of each
Released Party that it will not sue (at law, in equity, in any regulatory
proceeding or otherwise) any Released Party on the basis of any Released Matter.
If any Credit Party or any of its successors, assigns or other legal
representatives violates the foregoing covenant, such Credit Party, for itself
and its successors, assigns and legal representatives, agrees to pay, in
addition to such other damages as any Released Party may sustain as a result of
such violation, all attorneys’ fees and costs incurred by any Released Party as
a result of such violation.

 

Section 4.4     Loan Documents Unaffected. Except as otherwise specifically
provided herein, all provisions of the Credit Agreement and the other Loan
Documents shall remain in full force and effect and be unaffected hereby. The
parties hereto acknowledge and agree that this Amendment constitutes a “Loan
Document” under the terms of the Credit Agreement.

 

Section 4.5      Guarantor Acknowledgement. Any Guarantor, by signing this
Amendment:

 

(a)     consents and agrees to and acknowledges the terms of this Amendment;

 

(b)     acknowledges and agrees that all of the Loan Documents to which
Guarantor is a party or otherwise bound shall continue in full force and effect
and that all of Guarantor’s obligations thereunder shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of this Amendment;

 

(c)     represents and warrants to Agent and Lenders that all representations
and warranties made by Guarantor and contained in this Amendment or any other
Loan Document to which it is a party are true and correct in all material
respects on and as of the date of this Amendment to the same extent as though
made on and as of such date, except to the extent that any thereof expressly
relate to an earlier date; and

 

 

[6th Amendment – Royal Hawaiian]

 
5

--------------------------------------------------------------------------------

 

 

(d)     acknowledges and agrees that (i) notwithstanding the conditions to
effectiveness set forth in this Amendment, Guarantor’s consent to this Amendment
is not required under the terms of the Credit Agreement or any other Loan
Document or as a matter of law, and (ii) nothing in the Credit Agreement, this
Amendment or any other Loan Document shall be deemed to require the consent of
Guarantor to any future amendments to, modifications of, consents under, or
forbearances or waivers with regard to, the Credit Agreement.

 

Section 4.6     Costs, Expenses and Taxes.     Borrowers agree to pay on demand
all reasonable and documented out-of-pocket costs and expenses of Agent in
connection with the preparation, execution, delivery, administration,
modification and amendment of this Amendment and the other instruments and
documents to be delivered hereunder, including the reasonable and documented
fees and out-of-pocket expenses of counsel for Agent with respect thereto and
with respect to advising Agent as to its rights and responsibilities hereunder
and thereunder. Borrowers further agree to pay on demand all reasonable and
documented out-of-pocket costs and expenses, if any (including reasonable and
documented counsel fees and expenses), in connection with the enforcement
(whether through negotiations, legal proceedings or otherwise) of this Amendment
and any other instruments and documents to be delivered hereunder, including
reasonable and documented counsel fees and expenses in connection with the
enforcement of rights under this section. In addition, Borrowers shall pay any
and all stamp and other taxes payable or determined to be payable in connection
with the execution and delivery of this Amendment and any other instruments and
documents to be delivered hereunder, and agrees to save Agent harmless from and
against any and all liabilities with respect to or resulting from any delay or
omission to pay such taxes. The foregoing agreements shall be in addition to and
not in lieu of any similar obligations under the Loan Documents.

 

Section 4.7     No Other Promises or Inducements. There are no promises or
inducements that have been made to any party hereto to cause such party to enter
into this Amendment other than those that are set forth in this Amendment. This
Amendment has been entered into by each Credit Party freely, voluntarily, with
full knowledge, and without duress, and, in executing this Amendment, no Credit
Party is relying on any other representations, either written or oral, express
or implied, made to any Credit Party by Agent or any Lender. Each Credit Party
agrees that the consideration received by each Credit Party under this Amendment
has been actual and adequate.

 

Section 4.8     No Course of Dealing. Each Credit Party acknowledges and agrees
that, (a) this Amendment is not intended to, nor shall it, establish any course
of dealing between the Credit Parties, Agent and Lenders that is inconsistent
with the express terms of the Credit Agreement or any other Loan Document, (b)
notwithstanding any course of dealing between the Credit Parties, Agent and
Lenders prior to the date hereof, except as set forth herein, Lenders shall not
be obligated to make any Loan, except in accordance with the terms and
conditions of this Amendment and the Credit Agreement, and (c) neither Agent nor
Lenders shall be under any obligation to forbear from exercising any of their
respective rights or remedies upon the occurrence of any Default or Event of
Default other than those that have been waived under this Amendment. Nothing
herein modifies the agreements among Agent and Lenders with respect to the
exercise of their respective rights and remedies under the terms of the Credit
Agreement.

 

 

[6th Amendment – Royal Hawaiian]

 
6

--------------------------------------------------------------------------------

 

 

Section 4.9     No Waiver. Each Credit Party acknowledges and agrees that (a)
except as expressly provided herein, this Amendment shall not operate as a
waiver of any right, power or remedy of Agent or Lenders under the Credit
Agreement or any other Loan Document, nor shall it constitute a continuing
waiver at any time, and (b) nothing herein shall in any way prejudice the rights
and remedies of Agent or Lenders under the Credit Agreement, any Loan Document
or applicable law. In addition, Agent and Lenders shall have the right to waive
any condition or conditions set forth in this Amendment, the Credit Agreement or
any other Loan Document, in their sole discretion, and any such waiver shall not
prejudice, waive or reduce any other right or remedy that Agent or Lenders may
have against any Credit Party.

 

Section 4.10     Reaffirmation. Each Credit Party, as debtor, grantor, pledgor,
guarantor, assignor, or in any other similar capacity in which such Credit Party
grants liens or security interests in its property or otherwise acts as
accommodation party or guarantor, as the case may be, hereby (a) ratifies and
reaffirms all of its payment and performance obligations, contingent or
otherwise, under each of the Loan Documents to which it is a party (after giving
effect hereto) and (b) to the extent such Person granted liens on or security
interests in any of its property pursuant to any such Loan Document as security
for the Obligations under or with respect to the Loan Documents, ratifies and
reaffirms such grant of security interests and liens and confirms and agrees
that such security interests and liens hereafter secure all of the Obligations
as amended hereby. Each Credit Party hereby acknowledges that each of the Loan
Documents remains in full force and effect and is hereby ratified and
reaffirmed. The execution of this Amendment shall not operate as a waiver of any
right, power or remedy of Agent or any Lender, constitute a waiver of any
provision of any of the Loan Documents or serve to effect a novation of the
Obligations. Each Credit Party acknowledges that all references in the Credit
Agreement to the “Agreement” or the “Credit Agreement” shall mean the Credit
Agreement, as amended hereby, and all references in the Loan Documents to the
“Credit Agreement” shall mean the Credit Agreement, as amended hereby.

 

Section 4.11     Modification; Waiver. This Amendment may not be modified
orally, but only by an agreement in writing signed by the parties hereto. Any
provision of this Amendment can be waived, amended, supplemented or modified by
written agreement of the parties hereto.

 

Section 4.12     Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS MADE
AND PERFORMED IN SUCH STATE WITHOUT REGARD TO THE PRINCIPLES THEREOF REGARDING
CONFLICTS OF LAWS.

 

Section 4.13     Entire Agreement. This Amendment sets forth the entire
agreement and understanding among the parties as to the subject matter hereof
and merges and supersedes all prior discussions, agreements, and undertakings of
every kind and nature among them with respect to the subject matter hereof.

 

Section 4.14     Counterparts; Facsimile or Electronic Transmission of
Signature. This Amendment may be executed by one or more of the parties to this
Amendment on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument. The
manual signature of any party hereto that is transmitted to any other party or
its counsel by facsimile or electronic transmission shall be deemed for all
purposes to be an original signature.

 

 

[6th Amendment – Royal Hawaiian]

 
7

--------------------------------------------------------------------------------

 

 

Section 4.15     Severability of Provisions; Captions; Attachments;
Interpretation. Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The captions to Sections and subsections herein are inserted
for convenience only and shall be ignored in interpreting the provisions of this
Amendment. Each schedule or exhibit attached to this Amendment shall be
incorporated herein and shall be deemed to be a part hereof. Words in the
singular include the plural and words in the plural include the singular. Use of
the term “includes” or “including,” shall mean “including, but not limited to.”

 

Section 4.16     JURY TRIAL WAIVER. EACH OF THE UNDERSIGNED, HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVE, TO THE EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AMENDMENT AND FOR ANY
COUNTERCLAIM HEREIN

 

[Remainder of page intentionally left blank; signatures begin on following
page.]

 

 

[6th Amendment – Royal Hawaiian]

 
8

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

BORROWERS:

 

ROYAL HAWAIIAN ORCHARDS, L.P., a Delaware limited

partnership

 

 

By:

Royal Hawaiian Resources, Inc., a Hawaii corporation,

its managing general partner

 

By:  /s/ Bradford Nelson                       

Name:   Bradford Nelson                       

Title:   President                                      

 

 

ROYAL HAWAIIAN SERVICES, LLC, a Hawaii limited

liability company

 

 

By:

Royal Hawaiian Orchards, L.P., a Delaware limited

liability company, its member

 

By:      Royal Hawaiian Resources, Inc., a Hawaii

corporation, its managing general partner

 

By:  /s/ Bradford Nelson                            

Name:   Bradford Nelson                            

Title:   President                                          

 

ROYAL HAWAIIAN MACADAMIA NUT, INC., a Hawaii corporation

 

By:  /s/ Scott Wallace                           

Name:   Scott Wallace                           

Title:   President                                     

 

 

 

 

 

 

Signature Page 1

 

 

[6th Amendment – Royal Hawaiian]

 
1

--------------------------------------------------------------------------------

 

 

BORROWER REPRESENTATIVE:

 

ROYAL HAWAIIAN ORCHARDS, L.P., a Delaware limited

partnership

 

 

By:

Royal Hawaiian Resources, Inc., a Hawaii corporation,

its managing general partner

 

By:  /s/ Bradford Nelson                              

Name:   Bradford Nelson                              

Title:   President                                            

 

 

 

[Signature Pages Continue]

  

Signature Page 2

 

 

[6th Amendment – Royal Hawaiian]

 
2

--------------------------------------------------------------------------------

 

 

AMERICAN AGCREDIT, PCA,

as Agent and Lender

 

By:   /s/ Dennis P.
Regli                                                                  

Name: Dennis P. Regli

Title: Vice President

 



  

Signature Page 3

 

 

[6th Amendment – Royal Hawaiian]

 
3

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

EXISTING EVENTS OF DEFAULT

 

1.     Borrowers failed to comply with the Consolidated EBITDA covenant set
forth in Section 8.15(a) of the Credit Agreement with regard to the four-quarter
period ending on December 31, 2016. Such failure constitutes an Event of Default
under Section 9.01(c) of the Credit Agreement.

 

2.     An “Event of Default” occurred under and as defined in that certain
Credit Agreement dated as of June 15, 2015, among Royal Hawaiian Orchards, L.P.
and American AgCredit, FLCA due to a failure by Royal Hawaiian Orchards, L.P. to
comply with the Total Indebtedness to Consolidated EBITDA Ratio covenant set
forth in Section 8.15(a) of such credit agreement with regard to the quarter
ending on December 31, 2016. Such occurrence constitutes an Event of Default
under Section 9.01(f) of the Credit Agreement.

 

 

 

[6th Amendment – Royal Hawaiian]